     Case 1:19-cv-00130-SPW-TJC Document 109 Filed 12/07/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION



 MONTANA ENVIRONMENTAL                   Case No. l:19-cv-00130-SPW-TJC
INFORMATION CENTER,et aL,

             Plaintiffs,                 ORDER GRANTING
                                         PLAINTIFFS' UNOPPOSED
       vs.                               MOTION TO APPEAR VIA
                                         VIDEO CONFERENCE
 DAVID BERNHARDT et al,

             Federal Defendants,

      and


 WESTMORELAND ROSEBUD
 MINING,LLC,et al.,

             Defendant-Intervenors.




      Upon the Plaintiffs' Unopposed Motion to Appear Via Video Conference Or

Telephonically (Doc. 108), and for good cause shown.

      IT IS HEREBY ORDERED that counsel and witnesses for Plaintiffs shall


appear via video conference for the evidentiary hearing scheduled for December 18,

2020 at 9:00 a.m. MST.


      IT IS FURTHER ORDERED that counsel for the Plaintiffs shall contact


this court's IT personnel, Michael Cuthbert at(406)247-2322 or Cecil Chandler at
Case 1:19-cv-00130-SPW-TJC Document 109 Filed 12/07/20 Page 2 of 2
